Exhibit 10.1 LOAN AGREEMENT Dated as of September 6, 2013 SWK HOLDINGS CORPORATION and SWK FUNDING LLC, as Borrowers, SWK ADVISORS LLC and SWK HP HOLDINGS GP LLC, as Guarantors, and DOUBLE BLACK DIAMOND, L.P., as Lender TABLE OF CONTENTS ARTICLE I - DEFINITIONS AND REFERENCES 1 Section 1.1 Terms Defined Above 1 Section 1.2 Defined Terms 1 Section 1.3 Exhibits and Schedules; Additional Definitions 18 Section 1.4 Amendment of Defined Instruments 18 Section 1.5 References and Titles 18 Section 1.6 Calculations and Determinations 19 Section 1.7 Joint Preparation; Construction of Indemnities and Releases 19 ARTICLE II - LOANS 19 Section 2.1 Commitment 19 Section 2.2 Loans; Borrowing Procedures and Limitations 19 Section 2.3 Use of Proceeds 19 Section 2.4 Interest Rates and Fees; Payment Dates 20 Section 2.5 Mandatory Prepayments 20 Section 2.6 Optional Prepayments 21 Section 2.7 Increase in Commitment 21 ARTICLE III - PAYMENTS TO THE LENDER 22 Section 3.1 General Procedures 22 Section 3.2 Reimbursable Taxes 22 Section 3.3 Status of Lender; FATCA 23 ARTICLE IV -
